DETAILED ACTION

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: a controller capable of detecting user’s fingerprint

CLAIMS
35.	(Currently Amended)  A controller comprising:
a memory part storing a plurality of fingerprint information and a plurality of preference information, wherein each of the plurality of fingerprint information is associated with one of the plurality of preference information;
an input part including a power button capable of turning on or off power of at least one of a display device and a set-top box;
a sensor part including a fingerprint detection module with a plurality of sensors for detecting a fingerprint, wherein the plurality of sensors are mounted on the power button;
a control part determining fingerprint information corresponding to the fingerprint detected by the fingerprint detection module from among the plurality of fingerprint information, and selecting preference information corresponding to the determined fingerprint information among the plurality of preference information; and
a communication part transmitting the selected preference information to at least one of the display device and the set-top box 
wherein when the display device displays an image,
the communication part receives, from the display device or the set-top box, at least one of information on a date when the image is displayed, information on a time when the image is displayed, information on a period while the image is displayed, channel information corresponding to the image, and program information corresponding to the image.

Allowable Subject Matter
Claims 22-33 and 35-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 22, the prior arts of the record KIM et al. (US 20170206398 A1)(KIM) in view of Takiguchi et al. (US 20130010209 A1)(Takiguchi)  fail to suggest, disclose or teach individually or in combination the claimed limition:
the communication part receives, from the first external device or the second external device, at least one of information on a date when the image is displayed, information on a time when the image is displayed, information on a period while the image is displayed, channel information corresponding to the image, and program information corresponding to the image.
Regarding claim 35, the prior arts of the record KIM et al. (US 20170206398 A1)(KIM) in view of Takiguchi et al. (US 20130010209 A1)(Takiguchi)  fail to suggest, disclose or teach individually or in combination the claimed limition:
the communication part receives, from the display device or the set-top box, at least one of information on a date when the image is displayed, information on a time when the image is displayed, information on a period while the image is displayed, channel information corresponding to the image, and program information corresponding to the image.
Therefore, claims 22 and 35 (with their respective dependent claims) are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422